DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 is objected to because of the following informalities:  
As to claim 29, the misspelled word “pixilated” in line 4 of the claim should be changed to “pixelated”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18, 20-27, 29-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8761594 B1) in view of von Malm (WO 2016/034388 A1, attached English machine translation is used in this rejection).
	As to claim 15, Gross et al. teaches an arrangement that illuminates and records a moving scene (Fig. 12; Abstract: illumination of objects in the field of view of camera; col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), comprising:	
 	a light source (1204 in Fig. 12) that illuminates the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 1210);
 	a control device that operates the light source (col. 12, lines 55-60: Each light-emitting element in light-emitting element array 1220 may be individually controlled by digital controller 1232), and
 	a camera (1210 in Fig. 12) that records the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), wherein
 	the light source comprises a plurality of pixels, each of which is configured to illuminate an area of the moving scene (Abstract: illumination elements; col. 6, line 64-col. 7, line 2: object moves relative to the camera;  col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 1210),
 	the control device is configured to operate the pixels (Abstract: illumination elements; col. 12, lines 55-60: Each light-emitting element in light-emitting element array 1220 may be individually controlled by digital controller 1232), 
 	the light source comprises at least one semiconductor component comprising at least one pixelated semiconductor chip (col. 12, lines 20-35: illumination elements integrated onto chip), but does not explicitly disclose the at least one pixelated semiconductor chip comprises a semiconductor layer sequence and two or more pixels of the semiconductor chip are formed of partial areas arising from a same semiconductor layer sequence.
 	However, von Malm teaches the at least one pixelated semiconductor chip comprises a semiconductor layer sequence ([0040]: semiconductor chip, pixelated ;[0068];[0244]: semiconductor chip has a semiconductor layer sequence;[0263]) and two or more pixels of the semiconductor chip are formed of partial areas arising from a same semiconductor layer sequence (Figs. 1-2; [0244]: semiconductor chip has a single cohesive semiconductor layer sequence; [0263]:emission regions of the semiconductor layer sequence).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. such that the at least one pixelated semiconductor chip comprises a semiconductor layer sequence and two or more pixels of the semiconductor chip are formed of partial areas arising from a same semiconductor layer sequence as taught by von Malm in order to provide a simple and cost-effective method for producing a semiconductor chip.
 	As to claim 16, Gross et al. in view of von Malm teaches the arrangement according to claim 15, wherein at least some of the pixels are configured to emit light of mutually different wavelengths (Gross et al., col. 5, lines 2-5: different wavelengths). 	As to claim 17, Gross et al. in view of von Malm teaches the arrangement according to claim 15, wherein the light source is configured to illuminate different partial areas of a field of view with light of different illuminance and/or different color coordinates (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 15, lines 46-60; col. 16, lines 5-19: The darker rectangles in the field of view represent regions corresponding to light-emitting elements in the array which have been activated or have had the power increased to selectively illuminate the detected object). 	As to claim 18, Gross et al. in view of von Malm teaches the arrangement according to claim 15, wherein the light source comprises exactly one semiconductor component comprising exactly one semiconductor chip comprising the plurality of pixels (Gross et al., col. 12, lines 20-35: illumination elements integrated onto a chip). 	As to claim 20, Gross et al. in view of von Malm teaches the arrangement according to claim 15, wherein the control device is configured to operate the light source such that a predefinable object in the moving scene is illuminated with a predefinable illuminance and/or with light of a predefinable color coordinate (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B col. 15, lines 46-60). 	As to claim 21, Gross et al. in view of von Malm teaches the arrangement according to claim 20, wherein the predefinable object moves relative to the camera (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 15, lines 46-60). 	As to claim 22, Gross et al. in view of von Malm teaches the arrangement according to claim 21, wherein the control device is configured to operate the pixels depending on the partial area in which the predefinable object is located to illuminate the moving predefinable object (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B). 	As to claim 23, Gross et al. in view of von Malm teaches the arrangement according to claim 22, wherein a current intensity at which a pixel is operated by the control device depends on whether the predefinable object is located in a partial area of the scene illuminable by the pixel (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 16, lines 11-19). 	As to claim 24, Gross et al. in view of von Malm teaches the arrangement according to claim 15, wherein, for a predefinable object moving from a first partial area to a second partial area, the control device is configured to switch off a pixel assigned to the first partial area or reduce a current intensity at which it is operated as soon as the predefinable object leaves the first partial area (Gross et al.,col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 16, lines 5-19), and the control device is configured to switch on another pixel assigned to the second partial area or increase the current intensity at which the second pixel is operated as soon as the predefinable object is located in the second partial area (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 16, lines 5-19). 	As to claim 25, Gross et al. in view of von Malm teaches the arrangement according to claim 24, wherein the control device is configured to operate the light source depending on a material property of the predefinable object (Gross et al., col. 13, lines 47-56: a face recognition algorithm may be applied to identify a detected object in the scene as a human face. If the detected object is not identified as an object of the type to be tracked, the object may be ignored, and if an object is detected, then the method proceeds to update illumination array to selectively illuminate the object in 1304). 	As to claim 26, Gross et al. in view of von Malm teaches the arrangement according to claim 15, wherein the control device is configured to operate the light source depending on the duration of the recording (Gross et al., col. 14, line 55-col. 15, line 1; col. 15, lines 46-54: if a timeout condition has been reached (e.g., if motion has not been detected for a specified period), then the illumination array is reset to low power mode). 	As to claim 27, Gross et al. in view of von Malm teaches the arrangement according to claim 17, wherein the control device is configured to operate the light source such that the predefinable illuminance and/or the predefinable color coordinate change over time (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 15, lines 46-54). 	As to claim 29, Gross et al. teaches a method of operating an arrangement that illuminates and records a moving scene (Fig. 12; Abstract: illumination of objects in the field of view of camera; col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), the arrangement comprising: 	a light source (1204 in Fig. 12) with a plurality of pixels that illuminate the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 1210), wherein the light source comprises at least one semiconductor component comprising at least one pixilated semiconductor chip (col. 12, lines 20-35: illumination elements integrated onto chip), 	a control device that operates the light source (col. 12, lines 55-60: Each light-emitting element in light-emitting element array 1220 may be individually controlled by digital controller 1232), and 	a camera (1210 in Fig. 12) that records the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), comprising: 	causing each of the pixels to illuminate an area of the moving scene (Abstract: illumination elements; col. 6, line 64-col. 7, line 2: object moves relative to the camera;  col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 1210), and 	causing the control device to operate the pixels (Abstract; col. 12, lines 55-60: Each light-emitting element in light-emitting element array 1220 may be individually controlled by digital controller 1232), but does not explicitly disclose wherein the at least one pixelated semiconductor chip comprises a semiconductor layer sequence and two or more pixels of the semiconductor chip are formed of partial areas arising from a same semiconductor layer sequence.
 	However, von Malm teaches wherein the at least one pixelated semiconductor chip comprises a semiconductor layer sequence ([0040]: semiconductor chip, pixelated ;[0068];[0244]: semiconductor chip has a semiconductor layer sequence;[0263]) and two or more pixels of the semiconductor chip are formed of partial areas arising from a same semiconductor layer sequence (Figs. 1-2; [0244]: semiconductor chip has a single cohesive semiconductor layer sequence; [0263]:emission regions of the semiconductor layer sequence).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. such that the at least one pixelated semiconductor chip comprises a semiconductor layer sequence and two or more pixels of the semiconductor chip are formed of partial areas arising from a same semiconductor layer sequence as taught by von Malm in order to provide a simple and cost-effective method for producing a semiconductor chip.
 	As to claim 30, Gross et al. in view of von Malm teaches the method according to claim 29, wherein, for a predefinable object that moves from a first partial area to a second partial area, the control device switches off a pixel assigned to the first partial area or reduces a current intensity at which it is operated as soon as the predefinable object leaves the first partial area (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 16, lines 5-19), and the control device switches on another pixel assigned to the second partial area or increases the current intensity at which the second pixel is operated as soon as the predefinable object is located in the second partial area (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 16, lines 5-19). 	As to claim 31, Gross et al. in view of von Malm teaches the method according to claim 30, wherein the control device operates the light source depending on a material property of the predefinable object (Gross et al., col. 13, lines 47-56: a face recognition algorithm may be applied to identify a detected object in the scene as a human face. If the detected object is not identified as an object of the type to be tracked, the object may be ignored, and if an object is detected, then the method proceeds to update illumination array to selectively illuminate the object in 1304). 	As to claim 32, Gross et al. in view of von Malm teaches the method according to claim 29, wherein the control device operates the light source depending on the duration of the recording (Gross et al., col. 14, line 55-col. 15, line 1; col. 15, lines 46-54: if a timeout condition has been reached (e.g., if motion has not been detected for a specified period), then the illumination array is reset to low power mode). 	As to claim 33, Gross et al. in view of von Malm teaches the method according to claim 29, wherein a predefinable illuminance and/or a predefinable color coordinate change over time (Gross et al., col. 6, line 54-col. 7, line 2: FIGS. 5A and 5B further illustrate selective scene illumination. The object being tracked moves relative to the camera, the motion is detected by the control component and some illumination elements are deactivated while others are activated to illuminate regions of the field of view into which the object has moved, as shown in FIG. 5B; col. 15, lines 46-54).
 	As to claim 35, Gross et al.  teaches the arrangement as discussed above, but does not explicitly disclose wherein the semiconductor layer sequence comprises a first semiconductor layer, a second semiconductor layer and an active region, and the semiconductor layer sequence is electrically contacted and the pixels are defined by electrical connections to the semiconductor layer.
 	However, von Malm teaches wherein the semiconductor layer sequence comprises a first semiconductor layer ([0239]: semiconductor layer has a top), a second semiconductor layer ([0240]: semiconductor layer has a bottom) and an active region ([0237]: semiconductor layer has active layer), and the semiconductor layer sequence is electrically contacted ([0246]: mating contact 31 making electrical contact with the semiconductor layer sequence 1) and the pixels are defined by electrical connections to the semiconductor layer (Fig. 1;[0246]: mating contact 31 making electrical contact with the semiconductor layer sequence;[0263]: The partition walls 21 with the mating contact element 31 fitted thereon are arranged in each case between the emission regions 20).	
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al.  such that the semiconductor layer sequence comprises a first semiconductor layer, a second semiconductor layer and an active region, and the semiconductor layer sequence is electrically contacted and the pixels are defined by electrical connections to the semiconductor layer as taught by von Malm in order to provide a simple and cost-effective method for producing a semiconductor chip.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8761594 B1) in view of von Malm (WO 2016/034388 A1, attached English machine translation is used in this rejection) and further in view of Siessegger et al. (US 2015/0137701 A1).
 	As to claim 19, Gross et al. in view of von Malm teaches the arrangement according to claim 15, but does not explicitly disclose wherein the light source comprises a semiconductor component comprising a semiconductor chip comprising a portion of the plurality of pixels that emit warm white light during operation and another semiconductor chip comprising a portion of the plurality of pixels that emit cold white light during operation. 	However, Siessegger et al. discloses wherein the light source comprises a semiconductor component comprising a semiconductor chip comprising a portion of the plurality of pixels that emit warm white light during operation ([0006]: LED chains can have one or more identical or different LED chips;[0059]: optoelectronic components designed as light-emitting diodes (LEDs);[0291];[0293]: optoelectronic components of the third group D31-D34 have, for example, optoelectronic components, of which approximately half provide warm white light)and another semiconductor chip comprising a portion of the plurality of pixels that emit cold white light during operation ([0006]: LED chains can have one or more identical or different LED chips;[0059]: optoelectronic components designed as light-emitting diodes (LEDs);[0291];[0293-0294]: optoelectronic components of the third group D31-D34 have, for example, optoelectronic components, of which approximately half provide cold white light).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. in view of von Malm such that the light source comprises a semiconductor component comprising a semiconductor chip comprising a portion of the plurality of pixels that emit warm white light during operation and another semiconductor chip comprising a portion of the plurality of pixels that emit cold white light during operation as taught by Siessegger et al. in order to provide light with varying correlated color temperature.

Claims 28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8761594 B1) in view of von Malm (WO 2016/034388 A1, attached English machine translation is used in this rejection)  in view of Shimizu et al. (US 2017/0347073 A1).
 	As to claim 28, Gross et al. in view of von Malm teaches the arrangement according to claim 15, but does not explicitly disclose wherein the control device is configured to operate the light source such that a predefinable image is projected into the moving scene.
 	However, Shimizu et al. teaches wherein the control device is configured to operate the light source such that a predefinable image is projected into the moving scene ([0086]: light projected form image;[0222]: icon displayed in the projected image; [0225]: the user's finger as the operation object may be moved in a state of overlapping a part of the “Light OFF” icon 2002).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. in view of von Malm such that a predefinable image is projected into the moving scene as taught by Shimizu et al. in order to provide an image-projecting function that is convenient for a user.
 	As to claim 34, Gross et al.  in view of von Malm teaches the method according to claim 29, but does not explicitly disclose wherein a predefinable image is projected into the moving scene by the light source.
 	However, Shimizu et al. teaches wherein a predefinable image is projected into the moving scene by the light source ([0086]: light projected form image;[0222]: icon displayed in the projected image; [0225]: the user's finger as the operation object may be moved in a state of overlapping a part of the “Light OFF” icon 2002).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. in view of von Malm such that a predefinable image is projected into the moving scene by the light source as taught by Shimizu et al. in order to provide an image-projecting function that is convenient for a user.

 	Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8761594 B1) in view of von Malm (WO 2016/034388 A1, attached English machine translation is used in this rejection), hereinafter von Malm(’88) and further in view of von Malm (US 2015/0014716 A1), hereinafter von Malm(’16).
 	As to claim 36, Gross et al.  teaches the arrangement as discussed above, but does not disclose wherein the semiconductor layer sequence comprises a first semiconductor layer, a second semiconductor layer and an active region.
 	However, von Malm(’88) teaches wherein the semiconductor layer sequence comprises a first semiconductor layer ([0239]: semiconductor layer has a top), a second semiconductor layer ([0240]: semiconductor layer has a bottom) and an active region ([0237]: semiconductor layer has active layer).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. such that the semiconductor layer sequence comprises a first semiconductor layer, a second semiconductor layer and an active region as taught by  von Malm (’88) in order to provide an image-projecting function that is  convenient for a user.
 	Gross et al.  in view of von Malm(’88) teaches the arrangement as discussed above, but does not disclose the pixels are defined by spaces cutting through an active region.
 	However, von Malm (’16) teaches the pixels are defined by spaces cutting through an active region ([0061]: pixels 2a, 2b are separated from one another by means of a trench 26. Trench extends from the radiation exit face through the active region).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Gross et al.  in view of von Malm(’88) such that the pixels are defined by spaces cutting through an active region as taught by von Malm (’16) in order to provide a display device which can be efficiently and simply produced.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 8761594 B1) in view of Shimizu et al. (US 2017/0347073 A1).

As to claim 37, Gross et al. teaches an arrangement that illuminates and records a moving scene (Fig. 12; Abstract: illumination of objects in the field of view of camera; col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), comprising:	
 	a light source (1204 in Fig. 12) that illuminates the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 1210);
 	a control device that operates the light source (col. 12, lines 55-60: Each light-emitting element in light-emitting element array 1220 may be individually controlled by digital controller 1232), and
 	a camera (1210 in Fig. 12) that records the moving scene (col. 6, line 64-col. 7, line 2: object moves relative to the camera; col. 12, lines 60-63: video or image data received from the camera 1210), wherein
 	the light source comprises a plurality of pixels, each of which is configured to illuminate an area of the moving scene (Abstract: illumination elements; col. 6, line 64-col. 7, line 2: object moves relative to the camera;  col. 12, lines 31-35: Each illumination element in illumination array 1204 acts to project light emitted from the light-emitting element to cover region of the overall camera field of view; col. 12, lines 60-63: video or image data received from the camera 1210),
 	the control device is configured to operate the pixels (Abstract: illumination elements; col. 12, lines 55-60: Each light-emitting element in light-emitting element array 1220 may be individually controlled by digital controller 1232), and
 	the light source comprises at least one semiconductor component comprising at least one semiconductor chip comprising two or more of the plurality of pixels (col. 12, lines 20-35: illumination elements integrated onto chip), but does not explicitly disclose the control device is configured to operate the light source such that a predefinable image is projected into the moving scene by the plurality of pixels, and the plurality of pixels makes it possible to create at least simple images.
 	However, Shimizu et al. teaches the control device is configured to operate the light source such 

that a predefinable image is projected into the moving scene by the plurality of pixels ([0066]: display element uses transmissive liquid crystal panel and reflective liquid crystal panel (note that liquid crystal panel comprises a plurality of pixels);[0085]:display element making up the projector; [0086]: light projected form image generated by display element. A plurality of elements are known as the display element;[0202];[0222]: icon displayed in the projected image; [0225]: the user's finger as the operation object may be moved in a state of overlapping a part of the “Light OFF” icon 2002), and the plurality of pixels makes it possible to create at least simple images ([0066]: display element uses transmissive liquid crystal panel and reflective liquid crystal panel (note that liquid crystal panel comprises a plurality of pixels);[0085]:display element making up the projector; [0086]: light projected form image generated by display element. A plurality of elements are known as the display element;[0202];[0222]: icon displayed in the projected image; [0225]: icons 2001, 2002).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al. such that the control device is configured to operate the light source such that a predefinable image is projected into the moving scene by the plurality of pixels, and the plurality of pixels makes it possible to create at least simple images as taught by Shimizu et al. in order to provide an image-projecting function that is convenient for a user.


Response to Arguments
Applicant’s arguments with respect to claim(s) 15-36 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.  
Examiner respectfully disagrees with the applicant’s argument that the projection of a 
predefinable image into the moving scene by the plurality of pixels is not taught by Shimizu. Applicant 
asserts that Shimizu teaches that “the image is generated by an illuminated display element.”
             Note that the illuminated display element makes up the projector (light source) (Shimizu,[0085]). 
             Shimizu et al. teaches the control device is configured to operate the light source such that a 

predefinable image is projected into the moving scene by the plurality of pixels ([0066]: display element 

uses transmissive liquid crystal panel and reflective liquid crystal panel (note that liquid crystal panel 

comprises a plurality of pixels);[0085]:display element making up the projector; [0086]: light projected 

form image generated by display element. A plurality of elements are known as the display element; 

[0202];[0222]: icon displayed in the projected image; [0225]: the user's finger as the operation object 

may be moved in a state of overlapping a part of the “Light OFF” icon 2002).

Therefore, the cited prior art teaches applicant’s claimed invention as noted in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STACY KHOO/Primary Examiner, Art Unit 2624